Name: Commission Decision No 3381/80/ECSC of 23 December 1980 fixing the rates of abatement for the first quarter of 1981 in pursuance of Decision No 2794/80/ECSC of 31 October 1980 establishing a system of steel production quotas for undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-30

 Avis juridique important|31980S3381Commission Decision No 3381/80/ECSC of 23 December 1980 fixing the rates of abatement for the first quarter of 1981 in pursuance of Decision No 2794/80/ECSC of 31 October 1980 establishing a system of steel production quotas for undertakings in the iron and steel industry Official Journal L 355 , 30/12/1980 P. 0037****( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . COMMISSION DECISION NO 3381/80/ECSC OF 23 DECEMBER 1980 FIXING THE RATES OF ABATEMENT FOR THE FIRST QUARTER OF 1981 IN PURSUANCE OF DECISION 2794/80/ECSC OF 31 OCTOBER 1980 ESTABLISHING A SYSTEM OF STEEL PRODUCTION QUOTAS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 2794/80/ECSC ( 1 ) ESTABLISHING A SYSTEM OF STEEL PRODUCTION QUOTAS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY , AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 5 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF THE GROUPS OF ROLLED PRODUCTS MUST BE FIXED FOR THE FIRST QUARTER OF 1981 ; WHEREAS THE COMMISSION IS NOT YET IN A POSITION TO TAKE ACCOUNT OF THE EXCLUSION OF THE PRODUCTS LISTED IN ARTICLE 6 ( 1 ) OF DECISION 2794/80/ECSC ; WHEREAS THE IMPLEMENTATION OF ARTICLE 6 ( 3 ) OF THAT DECISION MUST THEREFORE BE POSTPONED ; ON THE BASIS OF STUDIES CARRIED OUT JOINTLY WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATE OF ABATEMENT IN RELATION TO THE REFERENCE PRODUCTION FOR THE GROUPS OF ROLLED PRODUCTS FOR THE FIRST QUARTER OF 1981 SHALL BE AS FOLLOWS : GROUP I:27.73 % GROUP II:22.76 % GROUP III:19.59 % GROUP IV:27.64 % . ARTICLE 2 THE IMPLEMENTATION OF ARTICLE 6 ( 3 ) OF DECISION 2794/80/ECSC SHALL BE TEMPORARILY POSTPONED . THE QUOTAS TO BE NOTIFIED TO THE UNDERTAKINGS FOR THE FIRST QUARTER OF 1981 SHALL BE ADJUSTED BY THE UNDERTAKINGS AS PROVIDED FOR IN ARTICLE 6 ( 2 ) OF DECISION 2794/80/ECSC . THIS TRANSITIONAL ARRANGEMENT SHALL TERMINATE UPON NOTIFICATION TO THE UNDERTAKINGS OF THE QUOTAS ADJUSTED BY THE COMMISSION . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION